                    Case 1:19-cr-00086-SPW Document 38 Filed 10/23/20 Page 1 of 7
                                   United States District Court
                                    DISTRICT OF MONTANA BILLINGS DIVISION


 UNITED STATES OF AMERICA                                                  JUDGMENT IN A CRIMINAL CASE



                                                                            Case Number: CR 19-86-BLG-SPW-l
 MARK LUCIANO                                                               USM Number: 55699-048
                                                                            Brian P. Fay
                                                                            Defendant's Attorney



THE DEFENDANT:
       pleaded guilty to count(s)                        2 of the Indictment, filed 6/21/2019
       pleaded nolo contendere to count(s) which
 □
       was accepted by the court
       was found guilty on count(s) after a plea of
 □
       not guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                               Offense Ended   Count
 21:841 A=Cd.F Possession With Intent To Distribute Cocaine and 18:2 Aiding                        03/20/2019
 and Abetting.




The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

 □    The defendant has been found not guilty on count(s)
 K!   Count 1 of the Indictment is dismissed on the motion of the United States


         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
 material changes in economic circumstances.


                                                             October 22.2020
                                                             Date oflmposition of Judgment




                                                              >ignature of Judge

                                                             Susan P. Watters
                                                             United States District Judge
                                                             Name and Title of Judge

                                                             October 22.2020
                                                             Date
Case 1:19-cr-00086-SPW Document 38 Filed 10/23/20 Page 2 of 7
Case 1:19-cr-00086-SPW Document 38 Filed 10/23/20 Page 3 of 7
Case 1:19-cr-00086-SPW Document 38 Filed 10/23/20 Page 4 of 7
Case 1:19-cr-00086-SPW Document 38 Filed 10/23/20 Page 5 of 7
Case 1:19-cr-00086-SPW Document 38 Filed 10/23/20 Page 6 of 7
Case 1:19-cr-00086-SPW Document 38 Filed 10/23/20 Page 7 of 7
